Citation Nr: 1022101	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, 
to include as due to exposure to environmental hazards in 
Southwest Asia or an undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A June 2005 rating 
decision denied the Veteran's claim of entitlement to 
ulcerative colitis, to include as due to an undiagnosed 
illness.  An April 2006 rating decision of a Decision Review 
Officer (DRO) granted the Veteran's claim of entitlement to 
service connection for plantar fasciitis and assigned the 
same an initial 10 percent disability rating, effective 
December 16, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran asserts that his ulcerative colitis is due to 
exposure to the Gulf War environment.  At the time of this 
June 2006 Substantive Appeal, the Veteran reported that his 
stomach symptoms began soon after returning home from the 
Gulf War and were eventually diagnosed as ulcerative colitis.  

The Veteran's service separation form indicates that he was 
in Southwest Asia from August 15, 1990 to April 5, 1991.  The 
Veteran's service treatment records are silent for stomach 
complaints or documentation of exposure to environmental 
hazards.  At the time of his in-service June 1991 Preventive 
Medical Patient Counseling, the Veteran denied a number of 
symptoms including belly pain, nausea, diarrhea, or bloody 
bowel movements, and reported that he had no reason to 
believe that he was exposed to chemical or germ warfare.  On 
remand the AMC must obtain and associate with the claims file 
the Veteran's service personnel records or any other records 
demonstrating exposure to environmental hazards in Southwest 
Asia.
Further, at the time of his May 2005 VA examination, the 
Veteran reported significant medical history pertaining to 
his stomach complaints.  Specifically, he reported that he 
has had problems with his stomach, marked by blood in his 
stool, since the early 1990s.  He reported that a 1996 
colonoscopy revealed inflammation or inflammatory changes, 
and that a 2002 colonoscopy revealed ulcerative colitis.  The 
Veteran reported that he had been hospitalized a number of 
times since 2002 for ulcerative colitis.  The only private 
treatment records associate with the Veteran's claims file 
are records reflecting podiatric treatment and 
electromyography (EMG) testing.  Thus, on remand the AMC must 
obtain and associate with the claims file all identified 
private treatment records related to the Veteran's ulcerative 
colitis.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, at the time of his May 2005 VA examination, the 
examiner described the Veteran's reported medical history as 
related to his ulcerative colitis and provided report of 
physical examination.  It appears that at that time, the 
Veteran's assertion that he was entitled to service 
connection for ulcerative colitis based on exposure to 
environmental hazards in Southwest Asia was not yet of 
record.  Thus, the examiner only provided a diagnosis of the 
Veteran's stomach condition and did not offer a medical 
opinion as to whether the Veteran's ulcerative colitis is 
related to service, including exposure to environmental 
hazards in Southwest Asia, or to an undiagnosed illness.  
Also, the examiner did not comment upon the Veteran's claimed 
continuity of symptomatology of stomach complaints since his 
discharge from service in June 1992 to the present.  Thus, on 
remand the Veteran must be afforded an additional VA 
examination and adequate medical opinions must be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As to the Veteran's claim of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected plantar fasciitis, the Board notes that the last VA 
examination of record is dated in May 2004.  The Veteran 
submitted private podiatric treatment records dated in August 
2005 and September 2005, as well as a letter from his 
podiatrist, dated in September 2006.  The Veteran's 
podiatrist reported that the Veteran complained of plantar 
fasciitis that has become increasingly painful over the past 
several years, particular the last two years.  

Private treatment records demonstrate that the Veteran wears 
orthotics, receives prescription medication and steroid 
injections, undergoes strapping procedures, and has an at-
home ice and stretch therapy regimen.  Private treatment 
records also indicate that the Veteran has an antalgic gait 
and exhibits exquisite tenderness beneath the heels and into 
the medial arch area.  Report of VA examination in May 2004 
is silent for such treatment and symptomatology, with the 
exception of the use of orthotics.  

When available evidence is too old for an adequate evaluation 
of the Veteran's current conditions as to his feet, VA's duty 
to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran was 
last afforded a VA examination of his feet more than six 
years ago, in May 2004, and because there is evidence of more 
severe symptomatology, a new examination is in order so that 
the current severity of the Veteran's service-connected 
plantar fasciitis may be evaluated.  Where further evidence, 
or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  
38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
service personnel records, or any other 
pertinent records, from July 1986 to June 
1992, specifically to include any records 
demonstrating exposure to environmental 
hazards in Southwest Asia, from the 
National Personnel Records Center (NPRC), 
or other sources if necessary.  All 
records and responses received must be 
associated with the Veteran's claims file.  

2.  Provide the Veteran with an 
Authorization and Consent to Release 
Information, VA Form 21-4142, for the 
private treatment records reflecting 
treatment related to his ulcerative 
colitis to which he referred at the time 
of his May 2005 VA examination.  
Subsequent to the return of the VA Form 
21-4142 from the Veteran, obtain any 
identified private treatment records.  All 
communications with the Veteran and record 
of any attempt to obtain his private 
treatment records must be properly 
documented in the claims file.  If a 
negative response is received from the 
Veteran, or any treatment provider, the 
claims file must be properly documented in 
this regard.

3.  After the above-described development 
has been completed, schedule the Veteran 
for a VA examination with an appropriate 
examiner to determine the etiology of his 
ulcerative colitis.  The examiner must 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's ulcerative 
colitis is related to service, including 
exposure to environmental hazards in 
Southwest Asia, or an undiagnosed illness.  
In this regard, the examiner must consider 
and comment upon the Veteran's claimed 
continuity of symptomatology of stomach 
complaints since his discharge from 
service in June 1992 to the present.

The examiner should consider the Veteran's 
lay statements regarding his in-service 
exposure to environmental hazards in 
Southwest Asia.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

4.  Schedule the Veteran for an 
examination with an appropriate examiner 
to determine the current severity of his 
service-connected plantar fasciitis.  The 
examiner should note all relevant 
pathology associated with the Veteran's 
feet.  All indicated tests, including x-
rays, should be conducted.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examinations.

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
ulcerative colitis, to include as due to 
exposure to environmental hazards in 
Southwest Asia or an undiagnosed illness, 
and an initial disability rating in excess 
of 10 percent for service-connected 
plantar fasciitis, considering any 
additional evidence added to the record.  
If any action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).












(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


